      Case 4:16-cr-00154-WTM-CLR Document 81 Filed 02/11/21 Page 1 of 11



                IN THE UNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


UNITED STATES OF AMERICA


V.                                              CASE NO. CR416-154


TERIN MOSS,

        Defendant




                                    ORDER


       Before the Court is Defendant Terin Moss's Motion for Sentence


Reduction under 18 U.S.C. § 3582(c)(1)(A) (Doc. 75), which the

Government     has   opposed     (Doc.   78).   For   the   following   reasons.

Defendant's motion (Doc. 75) is DISMISSED IN PART and DENIED IN

PART.


                                   BACKGROUND


       In August 2016, Defendant pled guilty to being a felon in

possession of ammunition, in violation of 18 U.S.C. §§ 922(g)(1)

and 924(a)(2). (Doc. 37.) Defendant was sentenced to 180 months'

imprisonment. (Doc. 48 at 2.) On April 4, 2019, a panel of the

Eleventh    Circuit    vacated    Defendant's sentence and       remanded this

case for resentencing, holding that Defendant's Georgia conviction

for aggravated assault did not qualify as a violent felony under

the   elements clause     of the Armed Career Criminal Act              (^^ACCA").

(Doc. 66 at 14.) However, on April 19, 2019, the Eleventh Circuit

withheld issuance of the mandate in Defendant's appeal. (Doc. 67
   Case 4:16-cr-00154-WTM-CLR Document 81 Filed 02/11/21 Page 2 of 11



at 2.) On July 15, 2019, the Eleventh Circuit vacated its panel

opinion and ordered that Defendant's case be reheard en banc.

United States v. Moss, 928 F.3d 1340, 1340 (11th Cir. 2019). Then,

on December 3, 2019, the Eleventh Circuit suspended further action

in Defendant's appeal pending the United States Supreme Court's

decision in Walker v. United States, No. 19-373.^ (Doc. 73 at 1.)

At this time, the Eleventh Circuit's suspension of Defendant's

appeal remains in effect.^



^ The Supreme Court dismissed certiorari in Walker after the
petitioner died. See United States v. Moss, No. 17-10473 (11th
Cir. Feb. 11, 2020). Subsequently, the Supreme Court granted
certiorari in Borden v. United States, 140 S. Ct. 1262, 206 L. Ed.
2d 253 (2020), which involves the same issue as Defendant's appeal.
2 Generally, the filing of a notice of appeal divests the district
court of jurisdiction ^'over those aspects of the case involved in
the appeal." Thompson v. RelationServe Media, Inc., 610 F.3d 628,
638 n.l4 (11th Cir. 2010). As highlighted by the Government, this
Court is without jurisdiction to consider Defendant's motion for
sentence reduction because Defendant's appeal remains pending. See
United States v. Campbell,          F. Supp. 3d      , No. 6:06-CR-
06105, 2020 WL 1958486, at *2 (W.D.N.Y. Apr. 21, 2020)
(^^ Defendant[, in his motion for compassionate release,] is seeking
a substantive modification to his sentence and this Court lacks
the jurisdiction to grant this relief because of Defendant's
pending appeal."). However, under Federal Rule of Criminal
Procedure 37, the Court may issue an indicative ruling in such
circumstances. See United States v. Green, No. CR 416-059, 2020 WL
5733200, at *1 (S.D. Ga. Sept. 24, 2020). Under Rule 37, where a
timely motion is made for relief that the court lacks authority to
grant because of a pending appeal, the district court may ^'defer
considering the motion; deny the motion; or state either that it
would grant the motion if the court of appeals remands for that
purpose or that the motion raises a substantial issue." Fed. R.
Crim. P. 37. Because the Court would deny Defendant's § 3582(c)
motion if he had not filed a notice of appeal, in the interests of
judicial economy, the Court reaches the merits, pursuant to Rule
37, and denies the motion.
     Case 4:16-cr-00154-WTM-CLR Document 81 Filed 02/11/21 Page 3 of 11



      According to the Federal Bureau of Prisons' C'BOP") website.

Defendant    is     currently     incarcerated         at    Federal      Correctional

Institution    (^'FCI")      Jesup    located     in    Jesup,     Georgia,     with   a

projected release date of July 20, 2029. See BOP Inmate Locator,

Federal Bureau of Prisons, https://www.bop.gov/inmateloc/ {last

visited on February 11, 2021).

                                      ANALYSIS


        Defendant    seeks    compassionate        release        under    18    U.S.C.

§ 3582(c)(1)(A)       due    to   the    COVID-19       pandemic       and,     in   the

alternative, requests to be placed on home confinement. (Doc. 75

at 1, 16.) The Government opposes Defendant's request, arguing

that the factors set forth in 18 U.S.C. § 3553(a) weigh against

releasing     Defendant.      (Doc.     78   at   1.)       The   Court    finds     that

Defendant's motion is due to be dismissed in part and denied in

part.

I.      HOME CONFINEMENT


        First, to the extent Defendant is seeking an order from this

Court placing him on home confinement, his request is due to be

dismissed. A request for home confinement under the Coronavirus

Aid, Relief, and Economic Security Act ("CARES Act"), Pub. L. No.

116-136, enacted on March 27, 2020, is different than a request

for sentence reduction based upon compassionate release. Under

Section 12003(b)(2) of the CARES Act, if the Attorney General finds

that emergency conditions will materially affect the functioning
     Case 4:16-cr-00154-WTM-CLR Document 81 Filed 02/11/21 Page 4 of 11



of the BOP, the BOP is permitted to ^^lengthen the maximum amount

of time for which the Director is authorized to place a prisoner

in home confinement under the first sentence of section 3624(c)(2)

of   title   18,   United   States   Code,   as   the   Director   determines

appropriate." United States v. Allen, No. 2:14-cr-024, 2020 WL

2199626, at *1 n.l (S.D. Ga. May 6, 2020). Thus, the BOP is

utilizing its authority under 18 U.S.C. § 3624(c)(2) and 34 U.S.C.

§ 60541—not     the   compassionate    release    provision   of   18   U.S.C.

§ 3582(c)—to effectuate the Attorney General's directive to the

BOP regarding home confinement in connection with the CARES Act.

Id. at *1. This Court lacks the authority to order the BOP to

release a    prisoner on     home    confinement. See     United States     v.

Calderon, 801 F. App'x 730, 731-32 (11th Cir. 2020) (explaining

that under 34 U.S.C. § 60541(g)(1)(A) the Attorney General ^'may"

release eligible elderly offenders, and the district court was

without jurisdiction to grant relief); see also Allen, 2020 WL

2199626, at *1 (^^These statutes do not authorize a federal court

to order the BOP to release a prisoner."); United States v. Greene,

No. CR 116-056, 2020 WL 3316987, at *1 (S.D. Ga. June 18, 2020).

Thus, to the extent Defendant is seeking an order from this Court

placing him on home confinement. Defendant's motion is DISMISSED.
      Case 4:16-cr-00154-WTM-CLR Document 81 Filed 02/11/21 Page 5 of 11



II.    COMPASSIONATE RELEASE


       A. Eligibility for Compassionate Release

       Defendant    seeks   compassionate      release   under   18    U.S.C.

§ 3582(c)(1)(A) due to his medical conditions and the COVID-19

pandemic. (Doc. 75 at 16.) 18 U.S.C. § 3582(c)(1)(A) provides that

the Court can reduce the term of imprisonment upon

       motion of the Director of the Bureau of Prisons, or upon
       motion of the defendant after the defendant has fully
       exhausted all administrative rights to appeal a failure
       of the Bureau of Prisons to bring a motion on the
       defendant's behalf or the lapse of 30 days from the
       receipt of such a request by the warden of the
       defendant's facility, whichever is earlier . . . .

Additionally, 28 C.F.R. § 571.61 requires an inmate seeking a

compassionate release to submit a written request to the prison's

warden. At a minimum, the inmate's request must contain ^Mt]he

extraordinary or compelling circumstances that the inmate believes

warrant consideration" and ^Mp]roposed release plans, including

where    the   inmate   will   reside,   how   the   inmate   will    support

himself/herself, and, if the basis for the request involves the

inmate's    health, information     on   where the inmate     will receive

medical treatment, and how the inmate will pay for such treatment."

28 C.F.R. § 571.61(a).

        Under § 3582(c)(1)(A), a court may order a sentence reduction

where the court determines, upon consideration of the factors set

forth in 18 U.S.C. § 3553(a), that ^'extraordinary and compelling

reasons" exist and the defendant does not present a danger to the
    Case 4:16-cr-00154-WTM-CLR Document 81 Filed 02/11/21 Page 6 of 11



safety     of    any   other    person        or       the   community.       See    U.S.S.G.

§ 1B1.13. In its consideration of compassionate release, the Court

is constrained by the applicable policy statements issued by the

United       States      Sentencing            Commission.            See      18         U.S.C.

§ 3582(c)(1)(A). The application notes to the applicable policy

statement       list   three    specific        examples         of    extraordinary           and

compelling       reasons to consider               a   reduction of sentence               under

§ 3582(c)(1)(A): (1) a serious medical condition; (2) advanced

age; and (3) family circumstances. U.S.S.G. § 1B1.13 n.l(A)-(C).

A   fourth      catch-all   category          provides:        ""As   determined          by   the

Director of the Bureau of Prisons, there exists in the defendant's

case an extraordinary and compelling reason other than, or in

combination       with,"    the      aforementioned            three       categories.         Id.

n.l(D). For a medical condition to qualify as an extraordinary and

compelling reason, the condition must ^'substantially diminish[]

the ability of the defendant to provide self-care                               within the

environment of a correctional facility and [is one] from which he

or she is not expected to recover." U.S.S.G. § 1B1.13, n.l(A)(ii).

      As     highlighted       by    the      Government,         Defendant         has    fully

exhausted        his    administrative                 remedies       as     required           by

§ 3582(c)(1)(A).        (Doc.       78   at    3       n.3.)   Defendant       submitted         a

reduction in sentence ("RIS") request to the Warden of FCI Jesup

on June 29, 2020 (Doc. 75 at 13), and the Warden denied his request

on September 15, 2020 (Doc. 75 at 14-15). See United States v.
   Case 4:16-cr-00154-WTM-CLR Document 81 Filed 02/11/21 Page 7 of 11



Cooper, No. 1:15-CR-00223, 2020 WL 6145109, at *2 (N.D. Ga. Sept.

11, 2020) (finding the defendant satisfied the § 3582(c)(1)(A)

exhaustion requirement by filing his motion for compassionate

release after the warden of his facility denied defendant's request

for compassionate release). Because Defendant has exhausted his

administrative     remedies,   the   Court   will    now    consider   whether

Defendant   has    presented   extraordinary     and     compelling    reasons

justifying release.

     In seeking compassionate release. Defendant claims that he

suffers from obesity, hypertension, and ^^chronic nasal and sinus

illness," and that these conditions place him at a greater risk of

experiencing serious complications from COVID-19. (Doc. 75 at 5,

16.) The Court has reviewed Defendant's medical records and the

Warden's denial of Defendant's RIS request and these documents

confirm that Defendant suffers from obesity.^ The Court highlights

that, """the Government agrees that, under the circumstances of

COVID-19, [Defendant's] obesity sets forth an ^extraordinary and

compelling' reason for purposes of § 3582(c)(1)(A) and § 181.13,

application note 1(A)(ii)(I)." (Doc. 78 at 15.) Accordingly, the

Court   finds     Defendant    has   presented      an     extraordinary   and




3 The CDC defines obesity as a BMI of at least 30 but less than
40. See United States v. Riggs, No. CR618-014-09, 2020 WL 7066325,
at *1 n.l (S.D. Ga. Dec. 2, 2020). According to the Warden's
response on September 15, 2020, Defendant's BMI was most recently
measured at 32.1. (Doc. 75 at 14.)
   Case 4:16-cr-00154-WTM-CLR Document 81 Filed 02/11/21 Page 8 of 11



compelling reason for compassionate release. Nevertheless, the

Court finds that Defendant's motion (Doc. 75) should be denied

based on the factors set forth in 18 U.S.C. § 3553(a).

     B. Consideration of the § 3553(a) Sentencing Factors

     Although     Defendant         suffers    from      a     qualifying     medical

condition, the Court finds that the factors set forth in 18 U.S.C.

§ 3553(a) weigh against releasing Defendant. In considering a

defendant's motion pursuant to 18 U.S.C. § 3582(c)(1)(A), the Court

must consider the factors set forth in § 3553(a). Section 3553(a)

provides the following factors for the Court's consideration:

     1) the nature and circumstances of the offense and the
        history and characteristics of the defendant;
     2) the need for the sentence imposed—
         A. to   reflect      the    seriousness        of   the   offense,   to
              promote respect for the law, and to provide just
            punishment for the offense;
         B. to afford adequate deterrence to criminal conduct;
         C. to protect the public from further crimes of the
              defendant; and
         D. to provide the defendant with needed educational
              or vocational training, medical care, or other
              correctional     treatment       in     the     most   effective
              manner;

     3) the kinds of sentences available;
     4) the    kinds    of    sentence       and   the       sentencing   range
       established . . .;
     5) any pertinent policy statement . . .;
     6) the need to avoid unwarranted sentence disparities
       among defendants with similar records who have been
       found guilty of similar conduct; and
     7) the need to provide restitution to any victims of the
       offense.


     Courts    may,    even   after    finding      a    defendant    eligible      for

compassionate    release, find that the § 3553(a) factors                          weigh


                                         8
   Case 4:16-cr-00154-WTM-CLR Document 81 Filed 02/11/21 Page 9 of 11



against release. See United States v. Chambliss, 948 F.3d 691, 694

(5th   Cir.   2020)   (affirming   a   district   court's   denial   of   a

defendant's motion for compassionate release where the district

court found that, although the defendant had an extraordinary and

compelling reason for compassionate release, the § 3553(a) factors

weighed against a sentence reduction); United States v. Rodd, 966

F.3d 740, 748 (8th Cir. 2020) (affirming a district court's denial

of a defendant's motion for compassionate release based on the

§ 3553(a) factors); United States v. Pawlowski, 967 F.3d 327, 331

(3d Cir. 2020) (same); United States v. Kincaid, 802 F. App'x 187,

188 (6th Cir. 2020) (same).

       In August 2016, Defendant pled guilty to being a felon in

possession of ammunition, in violation of 18 U.S.C. §§ 922(g)(1)

and 924(a)(2). (Doc. 37.) During Defendant's sentencing hearing,

the Court found that Defendant's guidelines range was 180 to 210

months', but the Court determined that 180 months' imprisonment

was sufficient to adequately reflect the seriousness of the offense

(Doc. 60 at 14, 24.)

       Although the Court is sensitive to the concerns that Defendant

has for his health and safety amid the COVID-19 pandemic, the Court

finds that a reduction in his sentence is not warranted at this

time. Reducing Defendant's sentence would not promote respect for

the law or provide adequate deterrence to future criminal conduct.

Defendant has an extensive criminal history, including convictions
      Case 4:16-cr-00154-WTM-CLR Document 81 Filed 02/11/21 Page 10 of 11



for possession of cocaine with intent to distribute, aggravated

assault, possession of a firearm by a convicted felon, possession

of a controlled substance, obstruction, and fleeing to attempt to

elude     police       officers.     (Id.        at     22-23.)     Yet,     Defendant's

substantial        criminal       history        has     not      deterred     him    from

criminality. As the Court noted at Defendant's sentencing, each

time Defendant has been placed on probation. Defendant has violated

the terms and conditions of his probation and, as a result, had

his     probation      revoked.    (Id.     at        23.)   The    Court    noted    that

      efendant's reluctance to refrain from criminal conduct after

his extensive history of convictions and terms of incarceration

illustrates      the     danger    that   the         defendant    represents    to    the

community." (Id. at 25.)

        The Court also finds that reducing Defendant's sentence would

not    reflect     the   seriousness      of      the    offense     or     provide   just

punishment. At this time.             Defendant has at least eight                    years

remaining on his sentence. See United States v. Jackson, No. 3:15-

cr-185-J-34PDB, 2021 WL 62494, at *2 (M.D. Fla. Jan. 7, 2021)

(finding that the § 3553(a) factors do not support a reduction in

defendant's sentence, in part, because defendant had eight years

remaining on his sentence). Consequently, the Court finds that the

§ 3553(a) factors weigh against reducing Defendant's sentence.




                                            10
   Case 4:16-cr-00154-WTM-CLR Document 81 Filed 02/11/21 Page 11 of 11



                               CONCLUSION


     For the foregoing reasons, Defendant's Motion for Sentence

Reduction {Doc. 75) is DISMISSED IN PART and DENIED IN PART.

     SO ORDERED this    f( ** day of February 2021.




                                 WILLIAM T. MOORE, JR(
                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF GEORGIA




                                   11
